Citation Nr: 9929710	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-41 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to an initial compensable evaluation for 
evaluation for impingement syndrome, subacromial bursitis, 
right shoulder. 


REPRESENTATION

Appellant represented by:	The American Legion







INTRODUCTION

The veteran had active military duty from June 1988 to June 
1992.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran 
currently has a right ankle disorder.

2.  Manifestations of the veteran's service-connected right 
shoulder disorder include complaints of pain with objective 
evidence of tenderness. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an initial evaluation of 10 percent for 
impingement syndrome, subacromial bursitis, right shoulder, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201, 
5203 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Ankle

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Establishing a well grounded 
claim for service connection for a particular disability 
requires more than an allegation that the disability is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible, i.e., meritorious on its own or 
capable of substantiation.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The kind of evidence needed to make a claim well 
grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) has made clear that in order to establish 
a well grounded claim for service connection, a claimant has 
the burden to submit competent evidence to support each 
element of the claim, e.g., for direct service connection, 
the existence of a current disability; an injury sustained or 
disease contracted in service; and a link or nexus between 
the two.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the instant case, the veteran's service medical records 
reveal that the veteran twisted his right ankle in August 
1991.  The impression was mild ankle sprain.  In February 
1992, the veteran complained of right ankle pain.  The 
impression was first degree ankle sprain.  The veteran 
complained of right ankle pain on his service separation 
examination conducted in March 1992.  

Subsequent to service, a VA examination conducted in August 
1992, found no objective evidence of a right ankle disorder 
on clinical examination.  There was no swelling or deformity 
and no instability of the ankle joint.  Dorsiflexion was 30 
degrees, plantar flexion was 40 degrees, and subtalar motion 
was noted as 30 degrees.  X-rays of his right ankle were 
within normal limits.  The diagnosis was normal clinical and 
radiographic examination of the right ankle.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau, 2 Vet. App. at 143.  The veteran has the 
burden to bring evidence to render plausible the existence of 
the disability for which he is claiming service connection in 
order to establish a well-grounded claim.  Until he does, the 
VA does not have the duty to assist him in developing facts 
pertinent to his claim, including assisting him by affording 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication.").  Contrary to the Court's holding in 
Grivois, the RO afforded the veteran in this case a VA 
medical examination without first determining whether the 
claim of entitlement to a right ankle disorder was well 
ground.  As such, the Board has considered all medical 
evidence of record, including the VA medical report, in 
determining whether the veteran's claim is well grounded.  
Nevertheless, the August 1992 VA examination failed to 
provide medical evidence of current findings of a right ankle 
disorder.  

In this case, although the veteran complains of pain and 
instability of his right ankle, no medical evidence has been 
presented or secured to render plausible a claim that the 
veteran has a current right ankle disorder that is the result 
of the inservice injuries.  Accordingly, the Board concludes 
that the claim for service connection for a right ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).  
Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995).

II.  Right Shoulder

Upon review of the record, the Board concludes that the 
veteran's claim for entitlement to service connection for a 
neck disorder is well grounded within the meaning of the 
statute and judicial construction and the VA has fulfilled 
its duty to assist the veteran with his claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); 38 U.S.C.A. § 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran's service medical records reveal that he was seen 
in March 1992 for a follow up visit for his right shoulder.  
The diagnosis was right shoulder strain.  The veteran 
complained of right shoulder pain on his service separation 
examination in March 1992.  Subsequent to service discharge, 
the VA examination conducted in August 1992, reported 
complaints of pain at night, without radiculopathy.  There 
was no swelling or deformity about the shoulder and no 
instability found.  Forward flexion of the right shoulder was 
180 degrees, with extension to 45 degrees.  Rotation with his 
arm abducted to 90 degrees indicated external rotation was 90 
degrees, internal rotation was 60 degrees, and abduction was 
170 degrees.  Tenderness of the subacromial bursa was noted.  
X-rays indicated that the shoulder appeared to be low-set, 
noted as possibly representing dislocation or a 
pseudodislocation.  The diagnosis was impingement 
syndrome/subacromial bursitis, right shoulder.  A magnetic 
resonance imaging scan conducted in July 1993, demonstrated 
no findings to suggest the nature of the veteran's right 
shoulder pain.  

Private medical records dated in April 1994, report 
complaints of anterior pain and swelling.  Range of motion of 
the shoulder was full.  There was minimal tenderness with 
rotation of the humeral head under the acromion with the 
elbow in abduction.  Apprehension sign was mildly positive 
and the impingement sign was positive.  Sulcus sign and 
relocation test were negative.  There was no posterior or 
overt instability.  The impression was mild instability 
causing secondary tendonitis.  On follow-up examination, full 
range of motion with crepitus in the acromioclavicular joint 
was reported.  Positive impingement and apprehension signs 
were shown.  Normal sensation and normal function was 
demonstrated with no evidence of instability.

The Board has considered whether a compensable rating is 
warranted for the veteran's right shoulder disorder.  The 
veteran's right shoulder disorder has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5019 for bursitis.  
Bursitis is rated on the basis of limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  A 10 percent rating when there is 
malunion of the clavicle or scapula, or nonunion of the 
clavicle or scapula without loose movement.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  A 20 percent rating is 
assigned when there is nonunion of the clavicle or scapula 
with loose movement or dislocation.  Id.  When there is 
limitation of the arm at the shoulder level, a 20 percent 
rating is for assignment.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

In this case, the veteran does not have a manifestations that 
meet the compensable level under Diagnostic Code 5203, or a 
compensable level of limitation of motion under Diagnostic 
Codes 5201.  However, he has been found to experience minimal 
tenderness in the right shoulder and complains of pain.  
Given VA's policy of recognizing painful joints as entitled 
to at least the minimum compensable rating, the Board 
concludes that a 10 percent rating is warranted for the 
service-connected right shoulder disorder in accordance with 
the provisions of 38 C.F.R. § 4.59.  Inasmuch as the veterans 
pain has not been characterized as more than minimal, and 
that none of the other factors contained in 38 C.F.R. §§ 
4.40, 4.45, or 4.59 (1999) have been reported, an evaluation 
in excess of 10 percent is not warranted.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

However, in this case, the RO identified the issue on appeal 
as a claim for an evaluation in excess of zero percent for 
the veteran's service-connected right shoulder disorder.  The 
August 1993 statement of the case and the supplemental 
statement of the cases have provided the veteran with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for the veteran's service-connected 
right shoulder disorder.  In addition, the veteran's 
pleadings herein clearly indicate that he is aware that his 
appeal involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in recharacterizing the issue on appeal to properly 
reflect the veteran's disagreement with the initial 
disability evaluation assigned to his service-connected right 
shoulder disorder.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for 
impingement syndrome, subacromial bursitis, right shoulder as 
of the day following separation from active service, i.e., 
June 10, 1992.  See 38 C.F.R. § 3.400(b)(2)(i) (1999).  By 
this decision, the Board has granted an initial 10 percent 
disability evaluation for the veteran's service-connected 
right shoulder disorder.  After review of the evidence, there 
is no medical evidence of record that would support a rating 
in excess of 10 percent for the disability at issue at any 
time subsequent to the day following separation from active 
service, i.e., June 10, 1992.  Id.; Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

The claim of entitlement to service connection for a right 
ankle disorder is denied.  An initial compensable evaluation 
for impingement syndrome, subacromial bursitis, right 
shoulder is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

